United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 24, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-10511
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

THOMAS REEDY; JANICE REEDY,

                                    Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC Nos. 4:00-CR-54-1-Y
                              4:00-CR-54-2-Y
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Thomas and Janice Reedy appeal the sentences imposed

following remand to the district court for resentencing.       The

Government argues that Janice Reedy’s notice of appeal was

untimely filed.   Janice Reedy contends that the two appeals have

been consolidated and that the notice of appeal is timely because

it was filed within 10 days of the last entered judgment, which

is the judgment against Thomas Reedy.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-10511
                                -2-

     A timely notice of appeal is a mandatory precondition to the

exercise of appellate jurisdiction.     United States v. Winn, 948
F.2d 145, 153 (5th Cir. 1991).    Pursuant to FED. R. APP. P.

4(b)(1)(A)(i), the time for filing a notice of appeal runs from

“the entry of either the judgment or the order being appealed.”

Because Janice Reedy is appealing from the judgment entered

against her, her argument is without merit, and her notice of

appeal is untimely.

     A district court may grant a defendant an additional 30 days

in which to file a notice of appeal upon a showing of good cause

or excusable neglect.   See FED. R. APP. P. 4(b)(4).   Because

Janice Reedy’s notice of appeal was filed within 30 days of the

time for filing a timely notice of appeal, it should be construed

as a motion for an extension of time to file an appeal.     See

United States v. Golding, 739 F.2d 183, 184 (5th Cir. 1984).

     Accordingly, the appeals are held in abeyance, and Janice

Reedy’s case is REMANDED to the district court for a finding

under FED. R. APP. P. 4(b)(4).   Id.   Upon making the finding, the

district court shall promptly return the case to this court for

dismissal or further proceedings, as may be appropriate.

     REMANDED; APPEALS HELD IN ABEYANCE PENDING REMAND.